Citation Nr: 1236185	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  07-12 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office
in Newington, Connecticut


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran served on active duty from August 1962 to August 1966.  He died in early 2006.  The appellant is his surviving spouse.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office in Newington, Connecticut.  

In February 2010 and March 2011, the Board remanded this claim to the RO for additional action.    

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to this claim.


FINDINGS OF FACT

1.  The Veteran died due to cardiac arrest; another significant condition contributing to his death but not resulting in the underlying cause thereof was diabetes.

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), rated as 50 percent disabling, status post left ankle fracture with traumatic arthritis, rated as 20 percent disabling, lumbosacral strain, rated as 10 percent disabling, left hip strain, rated as 10 percent disabling, and a scar, left ankle, rated as 10 percent disabling.  

3.  A service-connected disability was not the immediate or underlying cause of death, or etiologically related thereto, and did not contribute substantially or materially to the death, aid or lend assistance to the production thereof, or combine to cause it.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death are not met or approximated.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable 
statutory and regulatory law, as well as the controlling decisions of the appellate courts.

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

Additional notice requirements apply in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of a veteran's death.  In such a case, VA must provide a claimant: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The RO provided the appellant Hupp-compliant VCAA notice by letters dated in August 2006, March 2010 and April 2011.  The RO notified the appellant of the evidence needed to substantiate her claim, whether based on a service-connected or nonservice-connected disability, identified the type of evidence that would best do so, notified her of VA's duty to assist and indicated that it was developing her claim pursuant to that duty.  The RO also identified all of the conditions for which the Veteran was in receipt of service connection at the time of his death.  The RO listed the evidence it had received in support of the appellant's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the appellant in obtaining all other outstanding evidence provided she identified its source(s).  The RO also noted that it was the appellant's ultimate responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the RO sent the VCAA notice letters after initially deciding the appellant's claim; they are thus untimely.  The RO cured this timing defect later, however, by readjudicating the appellant's claim in a supplemental statement of the case issued in March 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA also must assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

The RO made reasonable efforts to identify and obtain relevant records in support of the appellant's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  The RO secured and associated with the claims file all evidence the appellant identified as being pertinent to her claim, including post-service VA treatment records.  The RO also obtained two medical opinions in support of her claim, during which examiners discussed the cause of the Veteran's death.  

II.  Analysis

The appellant argues that the Veteran's service-connected PTSD contributed to his development of cardiac abnormalities, including hypertension and heart disease, which led to his death from cardiac arrest.  

The appellant points out that the Veteran was only 18 years old when he served on a submarine off of Cuba during the Cuban Missile Crisis - service that caused the stress that led to his PTSD.  She points out that, at the age of 35, he had his first heart attack and that he was diagnosed with hypertension. 

The appellant contends that alcohol became a problem when the Veteran was in his late 30s, but following treatment, he remained abstinent for 12 years.  She notes that in the 1950s, the Veteran had another heart attack while undergoing an unsuccessful angioplasty and that two months later, his employer released him from work.  She also notes that he became depressed, used alcohol and smoked and continued to experience PTSD symptoms.  

The appellant claims that the medical treatise information and internet articles she has cited and/or submitted to support her assertions and written statements from John Antonucci, M.D., an addiction psychiatrist, are sufficient to grant her claim.  She asserts that the former allegedly link PTSD to hypertension and heart disease; identify morbidity statistics from hypertension; and discuss the fatal nature of stress and depression.  She asserts that the latter shows that hypertension is more prevalent in PTSD patients than in the general population and that there is a link between cardiovascular disease, including hypertension and myocardial infarctions, and psychiatric disorders.  

The appellant challenges the  opinions obtained by VA - in particular those of  N.A.K.,  M.D., and a physician of last name "S." The appellant's claim is without merit and the appeal will be denied. 

DIC benefits may be paid to a veteran's surviving spouse when a veteran dies of a service-connected disability.  38 U.S.C.A. § 1310 (West 2002).  A veteran's death will be considered as having been due to such a disability when the evidence establishes that the disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312 (2011).  The principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, one must consider whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

According to the Veteran's post-service treatment records, the Veteran was diagnosed with diabetes mellitus in 1976, in his early 30s.  Two years later, in 1978, as alleged, he had his first myocardial infarction.  Thereafter, until 1993, when he reported symptoms indicative of worsening angina, he was treated medically with good success.  

These symptoms necessitated an attempted coronary angioplasty of the right coronary artery in October 1993, when the Veteran again experienced a myocardial infarction.  This procedure established that the Veteran had significant atherosclerotic coronary artery disease (CAD).  

In 1994, the Veteran's employer released him.  Later that year, during a treatment visit, his private physician noted that the CAD caused the Veteran significant limitations in terms of physical activity and exposure to stress.  He indicated that the Veteran needed a sedentary job in a stress-free environment and recommended vocational rehabilitation.  

In 1995, the Veteran began working in customer service in a tech support position, one for which he did not believe he was qualified.  Reportedly, the apprehension and stress associated with this job compounded his heart symptoms so he quit and applied for Social Security Administration (SSA) disability benefits. 

Testing conducted from 1994 to 1996 reveals that the Veteran's insulin-dependent diabetes was not well controlled.  Records of treatment rendered during that time period reveal that he smoked regularly.

In February 1996, the Veteran underwent an evaluation for state disability benefits.  During this evaluation, he reported increased chest pain with stress.  The physician noted that the Veteran formerly smoked three to four cigarettes daily.  He also noted that the Veteran had uncontrolled diabetes and multiple serious complications thereof and persistent chest pain related to stress and, at times, non-effort.  

Later that year, his private physician confirmed that the Veteran's situation would potentially be worsened by a stressful environment.  Based in part on this opinion, the state awarded the Veteran disability benefits due to ischemic heart disease after finding that this disease required that he avoid, in part, the stress demands of a job. 

During the decade preceding his death, the Veteran continued to receive treatment for cardiac disorders, including CAD (underwent double bypass surgery in 1998 and an angiogram in 2001), substance abuse (had periods of sobriety and smoking cessation, but continued to abuse pain killers), mental health disorders (refused medication during certain periods of time, resulting in worsened mental health symptoms), to which a VA examiner attributed the Veteran's alcohol abuse, diabetes and multiple serious complications (ketoacidosis in 2001), high cholesterol and various other, less serious medical conditions.  

In early 2006, while at home, the Veteran died due to cardiac arrest.  According to his death certificate, another significant condition contributing to his death but not resulting in the underlying cause thereof was diabetes.

At the time of his death, the Veteran was in receipt of service connection for PTSD, rated as 50 percent disabling; status post left ankle fracture with traumatic arthritis, rated as 20 percent disabling; lumbosacral strain, rated as 10 percent disabling; left hip strain, rated as 10 percent disabling; and a scar, left ankle, rated as 10 percent disabling.  

The appellant has submitted copies of seven articles/commentaries obtained from the internet.  By linking PTSD and mental health difficulties to heart disease, hypertension and death, these articles certainly support the appellant's assertions generally.  None, however, specifically addresses the circumstances surrounding the Veteran's death and the cause thereof or links that death to his PTSD.  

Rather, of record are written opinions of three medical professionals, which discuss specifically the cause of this Veteran's death, in light of this Veteran's medical history.  The Board must assess the credibility and weight to be attached to a medical opinion.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Provided an opinion includes adequate statements of reasons or bases, the Board may favor one over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference. Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

VA may use the internet to identify physicians' qualifications and take judicial notice of those qualifications when there is no reasonable dispute.  Dedicatoria v. Brown, 8 Vet. App. 441 (1995); Smith v. Derwinski, 1 Vet. App. 235 (1991).

In April 2006, the appellant submitted a statement from John Antonucci, M.D., who, according to the internet, is an addiction psychiatrist.  Dr. Antonucci wrote that he was not able to find a direct statistical link between PTSD and cardiac death, but knew of several second-order links.  He identified these secondary links as: psychological and physiological stress and heart attacks; high blood pressure and acute cardiac events; depression and heart disease, including heart attacks; and heart attacks and nightmares (linked based on time of day and secretion of stress chemicals).  

He indicated that in the Veteran's case that he had his first heart attack at 35, then thought to be related to chronic hypertension, and at that time, had preexisting risks for such an event, including hypertension, PTSD and alcohol use.  Dr. Antonucci then listed the major cardiac risk factors, including diabetes, hypertension, type A lifestyle, hostility, family history, alcoholism, smoking, elevated cholesterol, stress, a sedentary lifestyle, and not eating fruits and vegetables.  He noted that some risk factors are more common in victims of PTSD.  He advised the appellant to look carefully to see if the Veteran's PTSD symptoms were active at the time of his death.  He noted the appellant's report that, since 2005, the Veteran had been experiencing an increase in depression and social withdrawal.  He concluded that both were complications of PTSD.  

Although Dr. Antonucci seems to have accepted that the Veteran had an increased risk for a cardiac event secondary to the reported increase in depression just prior to his death, he did not specifically relate the Veteran's death to his PTSD.  His statement nonetheless triggered VA's duty to assist the appellant in the development of her claim by obtaining a more comprehensive opinion precisely addressing any possible link. VA's action is consistent with the prong 3 of the holding in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), that certain types of lay evidence may be competent  and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

In pursuit of that duty, in October 2011, VA obtained an opinion from N.A.D., who is board certified in cardiology.  Prior to offering the opinion, Dr. Kruger reviewed the record, which reflected early indications of diabetes mellitus and an extensive smoking history.  He acknowledged medical evidence correlating mental stress and cardiac physiology and pathology, agreed that mental stress, including PTSD, contributes to cardiac disease, but ruled out a relationship between the Veteran's death and PTSD.  

Dr. K. explained that, in the Veteran's case, there is overwhelming evidence suggesting that more traditional cardiac risk factors, including insulin-dependent diabetes (diagnosed in 1976), an extensive smoking history (documentation of up to two packs per day), a cardiac catherization revealing arterial occlusion in 1993, and a myocardial infarction 15 years earlier, were responsible for his fatal cardiac arrest.  

Of particular note, Dr. K. referred to a December 1992 letter to the Veteran from a Dr. G., which states, "...you are playing Russian Roulette with your life."  He also referred to treatment records documenting hemoglobin A1c levels ranging from 10 to 13 and poor glucose control.  He concluded that the Veteran's fatal cardiac arrest was caused by longstanding poorly controlled diabetes and smoking and that the damage caused by the PTSD, mental stress and substance abuse attributable to the mental health problems were of inconsequential magnitude in relation to the severity of the damage caused by the diabetes and smoking.

Dr. K.'s opinion is probative, based on a complete review of the claims file and supported by rationale, and references pertinent clinical evidence of record.  

Given that Dr. K. did not address the matter of whether the Veteran's PTSD aggravated his cardiac condition, thereby contributing to, rather than causing, his death, VA sought another medical opinion in support of this appeal.  

This opinion, provided by Dr. S., who is noted in the internet to be board certified in psychiatry and neurology, discusses both whether the PTSD caused the Veteran's death and whether it contributed to the death.  

With regard to the question of direct causation, Dr. S. in essence agreed with Dr. K., listing some of the same risk factors for cardiac events and noting that there are multiple competing theories regarding the relationship between PTSD and myocardial infarctions.  

The Board emphasizes that it places no probative value whatsoever on Dr. S.' commentary as to the frequency of exposure to fires on submarine service and his questioning of whether the Veteran had PTSD; or for the Veteran's preexisting lack of resilience to stressors at the time of his exposure and that this lack of resilience might also have caused him to develop PTSD and contributed to his myocardial infarction. To this extent, Dr. S.' commentary is wholly irrelevant and not material. 

However, Dr. S.' opinion is highly probative to the extent that he discusses matters within his expertise - specifically as to what research showed whether PTSD is a risk factor for myocardial infarctions.  He then referred to a 2008 INTERHEART trial, which involved a study of in excess of 27,000 people, and noted that elevated cholesterol and smoking are responsible for two-thirds of the risk of myocardial infarctions.  He pointed out that the Veteran had both elevated cholesterol and smoked.  

Dr. S. also pointed out that nine risk factors, including the two already noted and hypertension, diabetes, obesity, alcohol use, poor diet, a lack of exercise and current stress, account for 90 percent of the risk of myocardial infarctions and that, other than stress, the Veteran had six of these risk factors.  Dr. S. also noted that the Veteran had a seventh risk factor - alcohol use secondary to his PTSD - but that alcohol dependence is not a risk factor for a fatal myocardial infarction.  He indicated that, according to the INTERHEART study, regular alcohol use had a protective effect on the risk for myocardial infarction with a 12 percent decrease in the risk.  He concluded that, even if the alcohol dependence resulted from his PTSD, it was almost certainly unrelated to his fatal myocardial infarction.  

Apart from the irrelevancies noted by the Board, Dr. S. echoes Dr. K.'s probative findings and his opinion is based on accurate tracking of the Veteran's medical history.  

The Board finds that a service-connected disability was not the immediate or underlying cause of death, or etiologically related thereto, and did not contribute substantially or materially to the death, aid or lend assistance to the production thereof, or combine to cause it.  In light of this finding, the Board concludes that the criteria for entitlement to service connection for the cause of the Veteran's death are not met.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, the evidence is not in relative equipoise.  Rather, as a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


